Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I Species II in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that applicant alleges that it would not be a serious search burden to examine inventions I and II and applicant has paid a filing fee to have all claims in the application examined.  This is not found persuasive because
the inventions are distinct since the light emitting component of claim 1 could be formed on a handling substrate and then transferred to the first structural layer rather than by “forming a light emitting component on a side of the first structural layer distal to the substrate” as recited in claim 16, so that there would be a serious search and/or examination burden if restriction were not required because  the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search  queries); the prior art applicable to one invention would not likely be applicable to another invention and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph. The fee is paid for examination of an invention and not necessarily all claims in the application it is noted that if a claim is found allowable and the non-elected claims require all the limitations of the allowable claim the claims may be rejoined.
.
The requirement is still deemed proper and is therefore made FINAL.

s 6 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the claim recites “the spherical cap” twice in line 2, it is unclear if this claim the spherical cap specifically refers to the spherical cap of the spherical capped curved surface of claim 1 or if it may also refer to the spherical cap of one of the plurality of spherical cap curved surfaces, for the purpose of examination the claim will be interpreted to mean --a spherical cap of the spherical-cap curved surface or of a spherical-cap surface of the plurality of spherical-cap curved surfaces—if applicant wishes it to refer specifically to the spherical cap of the spherical capped curved surface it is noted that the claim would be drawn to a nonelected species.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 adds only the limitations “the light adjustment component comprises a lens” which are exact duplicates of the limitations in claim 12 on which claim 13 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Woo et. Al. (US 20180331326 A1 newly cited hereinafter Woo).

Regarding claim 1, Woo teaches in Figs. 4 or 7B and 10 with associated text; the discussion of Fig. 7B specifically notes that an embodiment exist in which a region AA2 is substituted for the active region AA of Fig. 4 paragraph [0134] and Fig. 10 corresponds to Fig. 7B paragraph [0147]; referring to Fig. 4 unless otherwise noted, An organic light emitting diode device, comprising: a substrate SUB; and 
a light emitting component (portion of OEL where in W1 where EL1, OE and EL2 are directly connected to each other so as to emit light) and a first structural layer PL provided on a side of the substrate, 
wherein the light emitting component is provided on a side of the first structural layer distal to the substrate (Fig. 4), and 
a light emitting surface of the light emitting component comprises a curved surface recessed towards the substrate (Fig. 4), and wherein the curved surface comprises a spherical-cap curved surface (the concave surface of PL is a spherical cap paragraph [0073] and the curved surface of the element the curved surface of PL paragraph [0095], Fig. 4).

Regarding claim 3, Woo teaches a surface of the first structural layer proximal to the light emitting component and a surface of the light emitting component proximal to the first structural layer have a same shape and are in contact with each other (paragraph [0095], Fig. 4).  

Regarding claim 5, Woo teaches the first structural layer is a planarization layer (paragraph [0075]), a pixel definition layer PDL is further provided at the side of the first structural layer distal to the substrate, an orthographic projection of the pixel definition layer on the substrate does not overlap with an orthographic projection of a structure of the light emitting component (structure in W1 where El1 and OE are in direct contact)  on the substrate, the pixel definition layer comprises a plurality of pixel definition structures (pixel definition structures on each side of emitting element Fig. 4), the light emitting component is provided between adjacent pixel definition structures, and a region between the adjacent 

Regarding claim 6, Woo teaches the organic light emitting diode device is of a top-emission type, an encapsulation layer TFE is further provided on a side of the pixel definition structures distal to the substrate, and spacers BM are provided between the pixel definition structures and the encapsulation layer (Fig. 4).

Regarding claim 7, Woo teaches the light emitting component comprises a cathode EL2 (paragraph [0091]), an anode EL1 (paragraph [0077]), and an organic light emitting material layer EML (paragraph [0062]) between the cathode and the anode (Fig. 4).  

Regarding claim 8, Woo teaches the light emitting component further comprises a hole injection layer (in HTR paragraph [0085]), a hole transport layer (in HTR paragraph [0085]), an electron transport layer (in ETR paragraph [0090]) and an electron injection layer (in ETR paragraph [0090]).  

Regarding claim 9, Woo teaches a thin film transistorTFT2 is provided between the light emitting component and the substrate, the thin film transistor comprises an active layer SM2, a gate GE2, a source SA and a drain DA, and the drain is coupled to the anode (Fig. 4).  

Regarding claim 10, Woo teaches a light adjustment component RL2 is provided on a side of the light emitting component distal to the substrate, the light adjustment component is configured to refract light emitted from the light emitting component into light emitted in a single direction, and to emit the refracted light out (Fig. 10 embodiment 2-2, paragraph [0158]).  

Regarding claim 11, Woo teaches the organic light emitting diode device is of a top-emission type, an encapsulation layer TFE is further provided on a side of the pixel definition structures distal to the substrate, and spacers BM are provided between the pixel definition structures and the encapsulation 

Regarding claims 12-13, Woo teaches the light adjustment component comprises a lens (paragraph [0137]).  

Regarding claim 16, Woo teaches a display panel, comprising an organic light emitting diode device, wherein the organic light emitting diode device is the organic light emitting diode device of claim 1 (paragraph [0031]).  

Regarding claim 18, Woo teaches a display device, comprising a display panel, wherein the display panel is the display panel of claim 16 (paragraph [0031]).

Claims 1, 3, 5, 7, 9, 16 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et. Al. (US 20180190719 A1 newly cited hereinafter Kim).

Regarding claim 1, Kim teaches in Figs. 1-3B with associated text, An organic light emitting diode device, comprising: a substrate 110; and 
a light emitting component 140 and a first structural layer (160 and 133) provided on a side of the substrate, 
wherein the light emitting component is provided on a side of the first structural layer distal to the substrate (Fig. 1), and 
a light emitting surface of the light emitting component comprises a curved surface (161) recessed towards the substrate (Fig. 1 and 2A), and wherein the curved surface comprises a spherical-cap curved surface or a concave-convex curved surface which is constituted by a plurality of spherical-cap curved surfaces (the surfaces of 162 are spherical caps (paragraph [0034] and the curved surface of the emitting element has the same curved surface of 160 paragraph [0049], Fig. 1).  

Regarding claim 3, Kim teaches a surface of the first structural layer proximal to the light emitting component and a surface of the light emitting component proximal to the first structural layer have a same shape and are in contact with each other (paragraph [0049], Fig. 1).  

Regarding claim 5, Kim teaches the first structural layer is a planarization layer (Fig. 1) a pixel definition layer 136 is further provided at the side of the first structural layer distal to the substrate, an orthographic projection of the pixel definition layer on the substrate does not overlap with an orthographic projection of a structure of the light emitting component (structure in which 142 and 143 are in direct contact with 141 so as to emit light) on the substrate (Fig. 1), the pixel definition layer comprises a plurality of pixel definition structures (pixel definition structures on each side of emitting element Fig. 1), the light emitting component is provided between adjacent pixel definition structures, and a region between the adjacent pixel definition structures defines the area of the orthographic projection of the light emitting component on the substrate (Fig. 1).  

Regarding claim 7, Kim teaches the light emitting component comprises a cathode 143 (paragraph [0043]), an anode 141 (paragraph [0036]), and an organic light emitting material layer 142 (paragraph [0035]) between the cathode and the anode (Fig. 1).  

Regarding claim 9, Kim teaches a thin film transistor 120 is provided between the light emitting component and the substrate, the thin film transistor comprises an active layer 122, a gate 121, a source 124 and a drain 123, and the drain is coupled to the anode (Fig. 1).

Regarding claim 16, Kim teaches a display panel, comprising an organic light emitting diode device, wherein the organic light emitting diode device is the organic light emitting diode device of claim 1 (paragraph [0115]).  

Regarding claim 18, Kim teaches a display device, comprising a display panel, wherein the display panel is the display panel of claim 16 (paragraph [0114]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1.

	Regarding claim 2, Kim teaches the organic light emitting diode device of claim 1.
	Kim does not specify a radius of a bottom circle of a spherical cap of the spherical-cap curved surface or of a spherical-cap surface of the plurality of spherical-cap curved surfaces is r, a height of the spherical cap is H, and arctan(H/r) is an angle ranging from about 20 to about 40 however Kim teaches r is about D/2 or ½ to 5/2 microns Fig. 3B paragraph [0063] and H is about 1 to 4 microns paragraph Fig. 3B, paragraph [0063] so that arctan(H/r) is about to 22 to 83 and therefore envisions values of r and H wherein arctan(H/r) is an angle ranging from about 20 to about 40.
In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 17, Kim teaches a display panel, comprising an organic light emitting diode device, wherein the organic light emitting diode device is the organic light emitting diode device of claim 1 (paragraph [0115]).  

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 1 and further in view of Nishikawa et. Al. (US 20080024402 A1 newly cited hereinafter Nishikawa).

	Regarding claim 4, Woo teaches the organic light emitting diode device of claim 1.
	Woo does not specify a thickness of the first structural layer in a direction perpendicular to the substrate ranges from about 1 µm to about 4 µm.
	Nishikawa discloses in Fig. 7(a) with associated text a thickness of a first structural layer 30 similar to that of Woo in a direction perpendicular to a substrate (Fig. 7(a)) ranges from about 1 µm to about 4 µm (paragraph [0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the first structural layer of Woo to range from about 1 µm to about 4 µm because according to Nishikawa the planarization insulating layer 30 is often employed for planarizing the surface where the organic EL element 100 is formed to the maximum extent even when surface irregularity is generated by forming the TFT, and in such a case the layer 30 is formed in a In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897